Parties have a right to frame the issues as suits them both.
In this case, as the issues were framed, as we understand them, they were properly submitted to the jury, whose verdict is amply supported.
The bill of exceptions does not purport to set out all the evidence; hence we assume such a condition of same as to justify each ruling, none of same being inherently and incurably erroneous, to which exception was reserved.
For the same reason we will not review the giving or refusing of written charges.
No prejudicial error having been pointed out, etc., to us, the judgment is affirmed.
Affirmed.
SAMFORD, J., not sitting.